  Case 1:20-cr-00357-VM Document 15 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                7/31/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :               20 CR 357(VM)
          -against-              :                  ORDER
                                 :
ROLAND GREEN,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for the Defendant (see Dkt. No. 12), requests that an initial
conference be scheduled for August 5, 2020. The conference
shall be scheduled for Wednesday August 5, 2020 at 12:00 p.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until August 5, 2020.
      It is hereby ordered that time until August 5, 2020 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The   value   of   this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:     New York, New York
           31 July 2020



                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.
